Citation Nr: 1034662	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-10 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating for bursitis of the left 
shoulder in excess of 10 percent for the appellate period prior 
to May 15, 2009, and in excess of 20 percent as of May 15, 2009.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 2001 to December 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection for 
bursitis of the left shoulder and assigned a 10 percent 
disability rating.  In January 2010, the RO in Montgomery, 
Alabama, increased the Veteran's disability rating for bursitis 
of the left shoulder to 20 percent as of May 15, 2009.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  Prior to May 15, 2009, the Veteran's left arm did not have 
limitation of motion at shoulder level, midway between his side 
and shoulder level, or to 25 degrees from the side.

3.  As of May 15, 2009, the Veteran's left arm does not have 
limitation of motion to 25 degrees from the side.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 
percent for bursitis of the left shoulder prior to May 15, 2009, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7; 
38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5201 (2009).

2.  The criteria for an initial disability rating in excess of 20 
percent for bursitis of the left shoulder as of May 15, 2009, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7; 
38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Letters dated November 2006 and November 2007, provided to the 
Veteran before the January 2007 rating decision and the March 
2008 statement of the case, respectively, satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since 
they informed the Veteran of what evidence was needed to 
establish his claim, what VA would do and had done, and what 
evidence he should provide.  The letters also informed the 
Veteran that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support his 
claim.

The issues listed above stem from an initial rating assignment.  
In this regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that an appellant's filing of a notice of 
disagreement (NOD) regarding an initial disability rating or 
effective date, such as the case here, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice requirements.  The Court 
has determined that to hold that 38 U.S.C.A. § 5103(a) continues 
to apply after a disability rating or an effective date has been 
determined would essentially render 38 U.S.C.A. §§ 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Veteran was 
provided with such notice in November 2006 and November 2007.

The Court most recently clarified in Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008), that where a service connection claim has 
been substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to any downstream initial rating and 
effective date elements.  The Court emphasized its holding in 
Dingess that "once a decision awarding service connection, a 
disability rating, and an effective date has been made, section 
5103(a) notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once 
an NOD has been filed, only the notice requirements for rating 
decisions and statements of the case (SOCs) described within 
38 U.S.C.A. §§ 5104 and 7105 control as to further communications 
with the appellant, including as to what "evidence [is] 
necessary to establish a more favorable decision with respect to 
downstream elements ...."  Id.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service treatment records, VA 
treatment records, and available private treatment records have 
been obtained.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4) (2009).  The 
Veteran was provided with VA examinations in December 2006 and 
May 2009.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Laws and Regulations Pertaining to a Claim for a Higher Initial 
Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is 
disagreement with the initial rating assigned following a grant 
of service connection, separate ratings can be assigned for 
separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as to 
the degree of disability will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating decision, 
which established service connection and assigned the initial 
disability rating, it is not the present level of disability 
which is of primary importance; the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  Fenderson, v. West, 12 Vet. App. 119 
(1999).

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to flare-
ups, fatigability, incoordination, and pain on movement. See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for 
an orthopedic disorder should reflect functional limitation which 
is due to pain, supported by adequate pathology, and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a 
part, which becomes painful on use, must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40 (2009).  The factors of disability reside 
in reductions of their normal excursion of movements in different 
planes.  Instability of station, the disturbance of locomotion, 
and interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45 (2009).  It is the 
intention of the VA Rating Schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59 (2009).

Analysis:  Entitlement to an initial rating for Service-Connected 
Bursitis of the Left Shoulder in Excess of 10 Percent for the 
Appellate Period prior to May 15, 2009, and in Excess of 20 
Percent as of May 15, 2009

The RO granted service connection for bursitis of the left 
shoulder, and assigned an initial rating of 10 percent, effective 
December 18, 2005.  Subsequently, the RO assigned a rating of 20 
percent as of May 15, 2009.

Bursitis is rated under 38 C.F.R. § 4.71(a), Diagnostic Code 
5019, which provides that this disease will be rated on 
limitation of motion of affected parts, or as degenerative 
arthritis.

Degenerative arthritis is rated under C.F.R. § 4.71(a), 
Diagnostic Code 5003.  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is applied for each such 
major joint or group of minor joints affected by limitation of 
motion.  In the absence of limitation of motion, a rating of 10 
percent applies where there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, and a 
rating of 20 percent applies where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations.

Limitation of motion of the arm at shoulder level warrants a 20 
percent disability rating.  For limitation of motion of the arm 
to midway between side and shoulder level, a 30 percent 
disability rating applies for the Veteran's major arm, and a 20 
percent disability rating applies for his minor arm.  For 
limitation of motion of the arm to 25 degrees from the side, a 40 
percent disability rating applies for the Veteran's major arm, 
and a 30 percent disability rating applies for his minor arm.  
38 C.F.R. § 4.71(a), Diagnostic Code 5201.

The Veteran contends in a November 2006 statement that he is 
unable to sleep on his left shoulder, or lift heavy weights.  He 
also reports that it sometimes hurts for no reason.  In his April 
2007 notice of disagreement, the Veteran notes that "my Left 
shoulder is killing me with very Limited Motion."  The Veteran 
states in a December 2007 letter that he did not agree with the 
diagnosis of shoulder bursitis "because a bruise shouldn't feel 
like something is grinding in my shoulder shooting pain through 
my shoulder every time it moves."  The Veteran further reports 
that his left shoulder is getting worse, and prevents him from 
some activities at work, from being a firefighter, and from 
lifting a carton of milk shoulder high.  The Veteran reasserted 
that his left shoulder condition has worsened, and limits his 
activities, in his April 2008 substantive appeal.

VA provided the Veteran with a general medical compensation and 
pension (C&P) examination in December 2006.  The examiner noted 
that the Veteran is right-hand dominant.  The examiner found that 
the Veteran's left shoulder was nontender, and had forward 
flexion to 160 degrees, abduction to 170 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  A 
series of x-rays revealed a normal left shoulder.  The examiner 
diagnosed the Veteran with minimal objective findings of the left 
shoulder.

In July 2007, the Veteran underwent additional x-ray testing of 
his left shoulder by a private physician.  The physician found no 
bone, joint, or soft tissue abnormalities of the Veteran's left 
shoulder, and determined that the Veteran had normal radiographs 
of the left shoulder and left scapula.  Another private physician 
at the same facility noted that the Veteran is right-hand 
dominant.  He found that the Veteran had passive shoulder 
external rotation to 50 degrees, and internal rotation to 45 
degrees.  The Veteran had no shoulder instability.  The private 
clinician diagnosed the Veteran with left bicipital tendinitis.

A VA physician noted in February 2008 that the Veteran had "[n]o 
particular complaints - works in steel mill - still with some 
pains in left shoulder but not bad enough that he will accept any 
treatment, and does not limit use of arm at all."

VA provided the Veteran with a C&P examination of his left 
shoulder in May 2009.  The examiner reviewed the Veteran's 
computerized records.  The Veteran again reported being right-
hand dominant.  He reported having limitations with lifting, 
grabbing, reaching, and sleeping.  The Veteran also reported that 
he was able to do activities of daily living (ADLs), and that he 
did not use any assistive devices for his left shoulder.  
However, he further stated that his left shoulder disability 
affects his work as a painter quite a bit when painting with a 
gun, because his left arm cannot hold the gun during the times 
that his right arm becomes tired.  On examination, forward 
flexion was to 100 degrees, abduction to 90 degrees, internal 
rotation to 45 degrees, and external rotation to 90 degrees.  His 
range of motion was limited by discomfort, and mild grinding-but 
no dislocation-was present.  X-rays associated with the C&P 
examination revealed a normal study of the left shoulder, with no 
interval change.  The examining physician diagnosed left shoulder 
bursitis, with mild to moderate limitation with "lifting, 
reaching, picking up."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the aforementioned VA and private 
clinicians are so qualified, their medical findings constitute 
competent medical evidence.

To the extent that the Veteran's claim for a higher disability 
rating encompasses the contention that his service-connected left 
shoulder has limitation of motion to 25 degrees from his side, 
the Board ascribes greater probative weight to the aforementioned 
clinicians' findings, because their determinations are based on 
greater medical knowledge and experience.  Winsett v. West, 11 
Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Likewise, to the 
extent that the Veteran's claim for a higher left shoulder 
disability rating encompasses the contention that his service-
connected left shoulder had limitation of motion at shoulder 
level, midway between his side and shoulder level, or to 25 
degrees from the side prior to May 15, 2009, the Board ascribes 
greater probative weight to the clinicians' findings to the 
contrary.

The Board has examined the pertinent medical evidence and finds 
that overall, the Veteran's service-connected bursitis of the 
left shoulder does not meet the applicable schedular criteria for 
a rating in excess of 10 percent for the appellate period prior 
to May 15, 2009, or for a rating in excess of 20 percent as of 
May 15, 2009.  The limitation of motion required for a 20 percent 
rating (abduction to 90 degrees) was not shown prior to May 15, 
2009, and there is no additional limitation of motion beyond 90 
degrees that can provide a basis to assign a higher rating based 
on pain after May 15, 2009.  38 C.F.R. §§ 4.40, 4.45.

There is no benefit of the doubt that can be resolved in his 
favor, as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for higher 
ratings.  38 C.F.R. § 4.71(a), Diagnostic Codes 5019, 5201 
(2009).

In reaching this determination, the Board has considered whether, 
under Fenderson, a higher rating might be warranted for any 
period of time during the pendency of this appeal.  Fenderson, 12 
Vet. App. 119.  There is no evidence that the Veteran's service-
connected bursitis of the left shoulder has been persistently 
more severe than the extent of disability contemplated under the 
assigned ratings at any time during the period of this initial 
evaluation.  Accordingly, the claim for a higher initial rating 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has considered the issue of whether the Veteran's 
bursitis of the left shoulder presents an exceptional or unusual 
disability picture, as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1) (2009).  In this case, there is no evidence that 
the Veteran's service-connected disability has resulted in 
frequent hospitalizations.  Moreover, the Veteran told a treating 
VA clinician in February 2008 that his left shoulder pain does 
not limit the use of his arm at all, and his claimed inability to 
hold a paint gun with his left hand during the times that his 
right arm becomes tired is encompassed by his existing disability 
ratings, and does not constitute an exceptional or unusual 
disability picture.









ORDER

An initial rating for bursitis of the left shoulder in excess of 
10 percent for the appellate period prior to May 15, 2009, is 
denied.

A disability rating for bursitis of the left shoulder in excess 
of 20 percent as of May 15, 2009, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


